Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered. 
This action is responsive to remark and amendment filed on 6/13/2022 and TD filed and approved on 7/7/2022.
b.    	Claims 1-20 are allowed.

Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 1-20 are allowed as the prior art of record, the combined teaching of Cox and BOURGEOIS and KARANDIKAR fails to disclose the features in a particular manner as claimed.
	Cox discloses techniques for exploiting object tags in order to produce a work order across several backup engines for a backup job. A selection of tags for an object is received. A work order for the object is created using the tags. The work order is stored with a virtual server that stores the object, wherein a data mover of a backup engine retrieves the work order from the virtual server to back up the object.
	BOURGEOIS discloses Cloud storage provides for accessible interfaces, near-instant elasticity and scalability, multi-tenancy, and metered resources within a framework of distributed resources acing to provide highly fault tolerant solutions with high data durability. However, cloud storage also has drawbacks and limitations with information uploading and how information is subsequently accessed. 
	KARANDIKAR discloses a method of protecting data on a mobile computing device using a storage network by deploying to the mobile computing device, a synchronization agent and then associating a synchronization policy with the synchronization agent. The mobile computing device is monitored for at least one threshold event. Its determined that the threshold event has occurred which causes a request to initiate a data synchronization event to be transmitted. The response to the request is synchronizing the mobile computing device with the storage network.
	However, the combined teaching of Cox and BOURGEOIS and KARANDIKAR fails to teach  determining, by an application host, whether an application resource, of a plurality of application resources associated with an application that is hosted by the application host, satisfies any of a set of snapshot capability rules, each snapshot capability rule setting a prerequisite based on performance of the application resource for creating a snapshot of the application resource; associating, by the application host, the application resource with a snapshot capable tag, in response to a determination that the application resource satisfies any of the set of snapshot capability rules; and outputting, by the application host, an identifier of the application resource and any associated snapshot capable tag, to a backup server; and create by the application host, a snapshot of the application resource associated with any snapshot capable tag, in response to inputting a request to create the snapshot of the application resource associated with any snapshot capable tag, from the backup server.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168